This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                                   NO. 34,089

 5 JUSTIN PACHECO,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 8 Brett R. Loveless, District Judge

 9 Gary K. King, Attorney General
10 Santa Fe, NM

11 for Appellee

12   Law Offices of the Public Defender
13   Jorge A. Alvarado, Chief Public Defender
14   Santa Fe, NM
15   Steven J. Forsberg, Assistant Appellate Defender
16   Albuquerque, NM

17 for Appellant

18                                 MEMORANDUM OPINION

19 VANZI, Judge.
 1   {1}   Defendant Justin Pacheco appeals from his conviction for driving while under

 2 the influence of intoxicating liquor or drugs (DWI) entered by the metropolitan court

 3 and subsequently affirmed by the district court following an on-record review. [DS

 4 2; RP 55, 61, 62] In this Court’s notice of proposed disposition, we proposed to

 5 affirm. Defendant filed a memorandum in opposition, which we have duly considered.

 6 We remain unpersuaded by Defendant’s arguments and therefore affirm.

 7   {2}   We proposed to hold that the trial court did not abuse its discretion by allowing

 8 the State to recall Officer Alvidrez before the State had rested its case-in-chief. [CN

 9 2] See State v. McAdams, 1972-NMCA-029, ¶ 13, 83 N.M. 544, 494 P.2d 622

10 (holding that the trial court did not abuse its discretion when it allowed the State to

11 recall an officer to the witness stand during its case-in-chief, despite the fact that the

12 officer had already been excused from the witness stand). We instructed Defendant

13 that if he wished this Court to reach a different conclusion, he should demonstrate why

14 this Court’s reliance on McAdams is incorrect. [CN 2-3]

15   {3}   Defendant’s memorandum in opposition does not address McAdams. Instead,

16 Defendant asks this Court to adopt a standard from Illinois. [MIO 1-2] We decline this

17 invitation.

18   {4}   For the reasons discussed in this Opinion and in our notice of proposed

19 summary disposition, we affirm.

                                               2
1   {5}   IT IS SO ORDERED.


2                               __________________________________
3                               LINDA M. VANZI, Judge

4 WE CONCUR:



5 _________________________________
6 RODERICK T. KENNEDY, Chief Judge



7 _________________________________
8 JAMES J. WECHSLER, Judge




                                  3